DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carl T. Reed (Reg. No. 45,454) on 08/10/2021.

The application has been amended as follows: 







In the Specification:
	Paragraph [0036] of the Specification has been amended as follows:

[0036] The method 200 often beings by generating 202 a local snapshot of production data. Production data may include data including logs or the like, an application, an













In the Claims:
	Claim 5 has been cancelled, claims 1, 6, 8-10 & 13 have been amended, and new claims 19 & 20 have been added, as follows:

1. (Currently Amended) A method for synthesizing a cloud snapshot, the method comprising: 
generating a snapshot of production data and storing the snapshot on a storage device; 
converting the snapshot to a raw disk image; 
transferring the raw disk image to cloud storage, wherein the raw disk image is stored in the cloud storage as an object; 
hydrating the object to a block device in the cloud;
creating a snapshot from the hydrated object to create a cloud snapshot, wherein the cloud snapshot corresponds to the snapshot on the storage device; and 
generating a second cloud snapshot that corresponds to a second generated snapshot on the storage device by applying a snapdiff object that is generated to include differences between the second snapshot on the storage device and the snapshot on the storage device, 
wherein the cloud snapshot and the second cloud snapshot are configured for attachment to a compute instance without further conversion or data modification.

2. (Original) The method according to claim 1, further comprising compressing and/or encrypting the snapshot before transferring the snapshot to the cloud storage.

3. (Original) The method according to claim 1, wherein hydrating the object to a block device includes importing the object to the block device using a snapshot import feature.

4. (Original) The method according to claim 1, further comprising connecting the cloud snapshot to a compute instance.

5. (Canceled) 

6. (Currently Amended) The method according to claim 1[[5]], further comprising between the second snapshot and the snapshot in the snapdiff object.

7. (Previously Presented) The method according to claim 6, further comprising transferring the snapdiff object to the cloud storage.

8. (Currently Amended) The method according to claim 7, wherein applying the snapdiff object comprises 

9. (Currently Amended) The method according to claim 8, further comprising taking a second cloud snapshot of the block device after the snapdiff object has been applied to the block device

10. (Currently Amended) A method for synthesizing a cloud snapshot, the method comprising: 
generating a snapshot of production data and storing the snapshot on a storage device, wherein the production data are 
converting the snapshot to a raw disk image; 
transferring the raw disk image to cloud storage, wherein the raw disk image is stored in the cloud storage as an object; 
importing the object to a block device, wherein a configuration of the block device is the same as the volume on which the data is stored; 
creating a snapshot of the data on the block device to create a cloud snapshot, wherein the cloud snapshot corresponds to the snapshot on the storage device;
updating the block device based on changes stored in subsequent snapshots on the storage device, wherein at least some of the subsequent snapshots includes only changes from a previous snapshot; and 
creating subsequent cloud snapshots of the updated block device, wherein the subsequent cloud snapshots correspond to the subsequent snapshots on the storage device, wherein the cloud snapshot and the subsequent cloud snapshots are configured for attachment to a compute instance without further conversion or data modification.

11. (Original) The method according to claim 10, further comprising compressing and/or encrypting the snapshot and the subsequent snapshots before transferring the snapshot and the subsequent snapshots to the cloud storage.

12. (Original) The method according to claim 10, wherein importing the object includes hydrating the object the block device using a snapshot import feature.

13. (Currently Amended) The method according to claim 10, further comprising connecting the cloud snapshot to a compute instance

14. (Original) The method according to claim 10, further comprising generating a metadata file, wherein the metadata file includes changes from one of the snapshots to another of the snapshots.

15. (Original) The method according to claim 14, wherein the metadata file identifies locations of changes and sizes of the changes.

16. (Original) The method according to claim 15, wherein each of the subsequent snapshots is associated with a corresponding metadata file. 

17. (Original) The method according to claim 14, wherein updating the block device includes applying the changes associated with a metadata file to the block device.

18. (Original) The method according to claim 14, further comprising storing the changes in a snapdiff object.

19. (New) The method according to claim 1, wherein the production data comprises data, an application, or data and an application.

20. (New) The method according to claim 10, wherein the production data comprises data, an application, or data and an application.

Allowable Subject Matter
	Claims 1-4 and 6-20, as amended above, have been allowed over the prior art of record.  These claims are renumbered on allowance as claims 1-19.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art before the effective filing date of the claimed invention, the combination of limitations recited in independent claims 1 and 10, as amended.
Thus, independent claims 1 and 10, as amended, are patently distinct over the prior art of record for at least the reasons above.  The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        08/11/2021